Allowable Subject Matter
        Claims 1-15 are allowed.

        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

         The following is a statement of reasons for the indication of allowable subject matter of independent claims 1, 7, 10, and 13 differs from the prior art and is being interpreted by the examiner as explained in columns 18-22 of the ‘308 patent that describes the following features of the independent claims.  
The claims comprise a method in a wireless communication transceiver or a wireless communication transceiver that precodes transmissions to the transceiver based at least in part on the transceiver sending channel state information to the other transceiver that includes precoder information and wherein the method is characterized by: selecting entries from one or more codebooks as a selected conversion precoder and a selected tuning precoder, or as a selected overall precoder corresponding to a selected conversion precoder and a selected tuning precoder; and transmitting indications of the selected entries as said precoder information included in the channel state information;
wherein the one or more codebooks include entries comprising NtQ different conversion precoders, NT being a number of transmit antenna ports and Q being an integer value, and entries comprising a number of corresponding tuning precoders, or include entries comprising a plurality of overall precoders, with each overall precoder comprising a product of a conversion precoder and a tuning precoder; and
wherein each said conversion precoder out of said NTQ different entries comprises a
block diagonal matrix in which each block comprises a discrete Fourier transform (DFT)-based antenna-subgroup precoder that corresponds to a subgroup of NT transmit antenna ports at the transceiver, where the NTQ different conversion precoders, together with one or more of the tuning precoders, correspond to a set of NTQ different overall precoder; 
wherein said one or more codebooks includes conversion and tuning precoders or corresponding overall precoders for multiple transmission ranks; and 
wherein for transmission rank r>2
the tuning precoder has  2[r/2] rows and r columns, where r is the transmission rank;
all non-zero elements of the tuning precoder are constant modulus; every column of the tuning precoder has exactly two non-zero elements; every row of the tuning precoder has exactly two non-zero elements; and two columns of the tuning precoder having non-zero elements in the same two rows are orthogonal to each other. 


/JOHN M HOTALING/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992